DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth spacing (see claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer back in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.
Claims 9 and 17 are objected to because of the following informalities:  The recitation of a “fourth spacing” in claim 9 is not supported by the originally-filed specification. The subject matter of claim 17 is not supported by the originally-filed specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 9, line 3, the term “preferably” renders the claim indefinite because it is not clear if the subsequent limitation is, or is not, a claim limitation.
             In claim 11, line 2, the expression “can be” renders the claim indefinite because it is not clear if the roller is, or is not, moved or positioned vertically.
             In claim 12, line 2, the expression “can be” renders the claim indefinite because it is not clear if the roller is, or is not, moved or telescopically moved.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hills (WO 00/46434 A1).
             Regarding claim 1, Hills (see the entire document, in particular, page 1, lines 8-13; page 7, lines 19-21; page 9, lines 4-6, 15-17, 22-24 and 28-30; page 10, lines 17-18 and 26-28; page 16, lines 12-15 and 19-22; Figures 1 and 3) teaches an apparatus for making a non-woven web from continuous filaments (see page 1, lines 8-13 (method and apparatus for making spun-bond webs; spun-bond refers to non-woven webs) of Hills), including (a) a spinner for spinning the filaments (see Figure 1 and page 7, lines 19-21 (spinneret 1) of Hills); (b) a cooler for cooling the spun filaments (see Figure 1 and page 10, lines 17-18 (a Quench air duct supplying cool air 25) of Hills); (c) a mesh belt that moves in a generally horizontal travel direction and that passes through a deposition location where the spun and cooled filaments are deposited on the mesh belt to form thereon a non-woven web (see Figure 1; page 9, lines 4-6 (belt 9, which moves horizontally and vertically) and page 9, lines 15-17 (suction box 11 pulls air through belt 9 (i.e., belt 9 has a foraminous or mesh structure)) of Hills); (d) a nose roller defining a deflection zone over which the mesh belt is deflected from its travel direction (see Figure 1 and page 9, lines 28-30 (roll 14 (i.e., nose roller)) of Hills); (e) at least one lift roller above the mesh belt downstream of the deposition location for separating the non-woven web from the mesh belt at a separation location at a first spacing upstream from the deflection zone of the nose roller (see Figure 1 and page 10, lines 26-28 (driver roll 19 (i.e., lift roller)) of Hills); and (f) a treatment device for the non-woven web downstream of the mesh belt in the travel direction and receiving the non-woven web from the lift roller (see Figure 1 and page 10, lines 26-28 (heated calendar rolls 20, 21) of Hills). 
              Regarding claim 2, see Figure 1 (driver roll 19 (i.e., lift roller)) of Hills.
              Regarding claim 3, see Figure 1 and page 9, lines 22-24 (rolls 17, 18) of Hills.
              Regarding claims 11-13, see Figure 3 and page 16, lines 19-22 (nose roller 214 is movable) of Hills.
              Regarding claim 14, see Figure 1 and page 10, lines 26-28 (heated calendar rolls 20, 21) of Hills.
              Regarding claim 15, see Figure 3 and page 16, lines 12-15 (calendar rolls 220, 221 are vertically movable) of Hills.
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hills (WO 00/46434 A1).
             Regarding claim 18, Hills (see the entire document, in particular, page 1, lines 8-13; page 7, lines 19-21; page 9, lines 4-6, 15-17, 22-24 and 28-30; page 10, lines 17-18 and 26-28; page 16, lines 12-15 and 19-22; Figures 1 and 3) teaches a process of making a non-woven web (see page 1, lines 8-13 (method and apparatus for making spun-bond webs; spun-bond refers to non-woven webs) of Hills), including the steps of (a) spinning continuous filaments (see Figure 1 and page 7, lines 19-21 (spinneret 1) of Hills); (b) cooling the spun filaments (see Figure 1 and page 10, lines 17-18 (a quench air duct supplying cool air 25) of Hills); (c) moving a mesh belt in a generally horizontal travel direction through a deposition location and there depositing the cooled filaments on the mesh belt to form thereon a non-woven web moving in the direction with the belt (see Figure 1; page 9, lines 4-6 (belt 9, which moves horizontally and vertically) and page 9, lines 15-17 (suction box 11 pulls air through the belt 9 (i.e., belt 9 has a foraminous or mesh structure)) of Hills); (d) deflecting the belt from its travel direction over a nose roller in a deflection zone downstream of the deposition location (see Figure 1 and page 9, lines 28-30 (roll 14 (i.e., nose roller)) of Hills); (e) passing the non-woven web over a lift roller and thereby separating the non-woven web from the mesh belt at a separation zone where the non-woven web deviates from the travel direction (see Figure 1 and page 10, lines 26-28 (driver roll 19 (i.e., lift roller)) of Hills); (f) orienting the lift roller to position the separation location at a spacing upstream from the nose roller (see Figure 1 and page 10, lines 26-28 (heated calendar rolls 20, 21) of Hills); and (g) passing the non-woven web from the lift roller to a downstream device (see Figure 1 and page 10, lines 26-28 (heated calendar rolls, 20, 21) of Hills). 
Allowable Subject Matter
Claims 4, 6-8, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742